ACCEPTED
                                                                                        01-17-00296-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     3/20/2018 12:57 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                 CLERK

                       No. 01-17-00296-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   3/20/2018 12:57:56 AM
                            At Houston          CHRISTOPHER A. PRINE
                                              Clerk

                           No. 1468641
                    In the 230th District Court
                     Of Harris County, Texas
                    
                        JAMES TINSLEY
                             Appellant
                                 v.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

1. Appellant was charged by indictment with capital murder.             (CRI – 16)

   Appellant was convicted by a jury and sentenced by the trial court to life in the

   Texas Department of Criminal Justice, Institutional Division. (CRI – 412)

   Appellant timely filed notice of appeal and the trial court certified his right of

   appeal. (CRI – 415-17)
2. The State’s brief was due March 19, 2018. This Court has previously granted

   three extensions of time for the State to file an appellate brief on December 5,

   2017, January 12, 2018, and March 8, 2018. The following facts are relied

   upon to show good cause for an extension of time to allow the State to file its

   brief:

            a. The undersigned attorney has been involved in the
               following appellate projects during which time the
               undersigned attorney was assigned State’s appellate
               brief in this case:

                      1) Ahmed Salau v. State of Texas
                         No. 14-17-00130-CR
                         Brief filed: December 20, 2017

                      2) Jesus Rosales v. State of Texas
                         Nos. 14-16-00764/766-CR
                         Supplemental Brief filed: January 11, 2018

                      3) Dylan Quick v. State of Texas
                         Nos. 14-15-01066/67/68-CR
                         Oral Argument: January 23, 2018

                      4) Robert Alvarez v. State of Texas
                         No. 01-16-00407-CR
                         Oral Argument: January 24, 2018

                      5) State of Texas v. Carlos Mora
                         Ex parte Carlos Mora
                         Nos. 01-17-00661/662-CR
                         Oral Argument: February 13, 2018
                         **undersigned attorney is to submit a post-
                         submission brief for these cases
         6) Evan Gamble v. State of Texas
            No. 01-17-00405-CR
            Brief Submitted: February 28, 2018

         7) State of Texas v. Arelius McGregor
            Trial court cause no. 1570410
            State’s response to defendant’s application
            for writ of habeas corpus submitted to trial
            prosecutor: March 16, 2018
            **This written project was recently
            delegated to the undersigned attorney, was
            time sensitive, and regarded defendant’s
            constitutionality challenge to Penal Code
            section 21.16(b). The final response drafted
            by the undersigned attorney was 16 pages
            and completion of this response interfered
            significantly with the undersigned attorney’s
            ability to complete the State’s brief in this
            case.

         8) Robert Bolden v. State of Texas
            No. 14-17-00411-CR
            Brief Due: March 26, 2018

         9) In the Matter of C.R.
            Nos. 01-18-00185/186/187/188-CV
            Brief Due: May 18, 2018

b. The undersigned attorney has been working diligently
   to complete and file the State’s brief in this case.
   However, the undersigned attorney has had to conduct
   legal research to assist prosecutors with questions
   related to cases pending in the trial courts. Some
   questions have required much more extensive
   research and/or time to answer than others, such as
   drafting a proposed felony jury charge for a juvenile
   trial case, for example. Such research has interfered
   with the undersigned attorney’s ability to complete the
   State’s brief in this case.
WHEREFORE, the State prays that this Court will grant a three-day extension of

time, to Thursday, March 22, 2018, for the undersigned attorney to complete and

file the State’s appellate brief in this case.

                                                   Respectfully submitted,

                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   (713) 274-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No. 24081687




                           CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Mandy Miller
Attorney for Appellant
mandy@mandymillerlegal.com

                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   (713) 274-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No.24081687

Date: March 20, 2018